            Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 1 of 14



   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1    A Limited Liability Partnership
      Including Professional Corporations
 2 JAY T. RAMSEY, Cal. Bar No. 273160
   1901 Avenue of the Stars, Suite 1600
 3 Los Angeles, California 90067-6055
   Telephone:     310.228.3700
 4 Facsimile:     310.228.3701
   jramsey@sheppardmullin.com
 5
     KLEIN MOYNIHAN TURCO LLP
 6 BRIAN P. ASTRUP (admitted pro hac vice)
     450 Seventh Avenue, 40th Floor
 7 New York, New York 10123
     Telephone:   212-246-0900
 8 Facsimile:     212-216-9559
     bastrup@kleinmoynihan.com
 9
     Attorneys for Defendants
10 FREEDOM FINANCIAL NETWORK, LLC,
     FREEDOM DEBT RELIEF, LLC, FLUENT,
11 INC., and LEAD SCIENCE, LLC
12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       OAKLAND DIVISION
     DANIEL BERMAN,                                Case No.: 4:18-CV-01060-YGR
15
                   Plaintiff,                        Hon. Yvonne Gonzalez Rogers
16
            v.
17
   FREEDOM FINANCIAL NETWORK, LLC,                   DECLARATION OF JAY T. RAMSEY,
18
   FREEDOM DEBT RELIEF, LLC, FLUENT,                 ESQ. IN SUPPORT OF MOTION FOR
19 INC., and LEAD SCIENCE, LLC,                      SUMMARY JUDGMENT
20
                   Defendants.
21
     FREEDOM FINANCIAL NETWORK,
22 LLC and FREEDOM DEBT RELIEF,
     LLC,
23
                   Third-Party Plaintiffs,
24
            v.
25
     DOES 1 through 5,
26
                   Third-Party Defendants.
27
28                                                                    Case No. 4:18-cv-01060-YGR
                                                                       RAMSEY DECLARATION
           Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 2 of 14




 1 I, Jay T. Ramsey, hereby declare:
 2          1.     I am over the age of eighteen and I am an attorney admitted to practice law in the

 3 State of California.
 4          2.     I am co-counsel of record to Defendants Freedom Financial Network, LLC,

 5 Freedom Debt Relief, LLC, Fluent, Inc., and Lead Science, LLC (collectively, “Defendants”).
 6          3.     I make this Declaration in support of Defendants’ Motion for Summary Judgment.

 7          4.     The following facts are based upon my personal knowledge. If called as a witness,

 8 I could and would testify competently to such facts under oath.
 9          5.     Attached hereto as Exhibit 1 is a true and correct copy of selected portions of the

10 deposition transcript of Plaintiff Daniel Berman.
11          6.     Attached hereto as Exhibit 2 is a true and correct copy of the intake form submitted

12 by Plaintiff to the law firm Berger & Montague, produced as Berger_000000001.
13          7.     Attached hereto as Exhibit 3 is a true and correct copy of the text messages received

14 by Plaintiff’s phone number produced as BERMAN_001-8.
15          I declare under penalty of perjury that the foregoing is true and correct.

16          Executed in Los Angeles, California on March 5, 2019.

17
                                                   _/s/ Jay T. Ramsey_______________
18                                                 Jay T. Ramsey, Esq.
19
20
21
22
23
24
25
26
27
28                                                                             Case No. 4:18-cv-01060-YGR
                                                                                RAMSEY DECLARATION
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 3 of 14




                EXHIBIT 1
           [FILED UNDER SEAL]
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 4 of 14




                      EXHIBIT 2
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 5 of 14
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 6 of 14




                      EXHIBIT 3
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 7 of 14




                                                                BERMAN 001
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 8 of 14




                                                                BERMAN 002
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 9 of 14




                                                                BERMAN 003
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 10 of 14




                                                                BERMAN 004
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 11 of 14




                                                                BERMAN 005
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 12 of 14




                                                                BERMAN 006
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 13 of 14




                                                                BERMAN 007
Case 4:18-cv-01060-YGR Document 156-2 Filed 03/05/19 Page 14 of 14




                                                                BERMAN 008
